Citation Nr: 0843543	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-32 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel
INTRODUCTION

The veteran had over 30 years of active duty service ending 
with his retirement in December 1997.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2007, a 
statement of the case was issued in July 2007, and a 
substantive appeal was received in September 2007.  A Board 
hearing at the RO was held in September 2008.  

The veteran submitted additional evidence at the hearing 
along with a waiver of RO consideration.  However, in light 
of the remand below, a waiver is not necessary. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
glaucoma.  A September 2006 private opinion from D.S., M.D. 
indicated that the veteran was found to have significant 
visual field loss in April 2004 consistent with advanced 
glaucoma.  The doctor opined that this level of advancement 
rarely occurred within less than 10 years of the disease.  
The doctor concluded that the veteran most likely had 
glaucoma well before 1994, and probably prior to 1984.  Thus, 
given this private opinion, the Board finds that a VA 
examination is required to determine whether the veteran's 
glaucoma manifested in service in order to meet the 
requirements of 38 C.F.R. § 3.159(c)(4).  See McLendon v. 
Nicholson, 20 Vet.App. 79 (2006).

The present appeal also includes the issue of entitlement to 
service connection for sleep apnea.  The veteran underwent a 
sleep study sometime in February 2000, a little over two 
years after his discharge from service, for his long time 
snoring problem.  At that time, he was diagnosed with 
moderate obstructive sleep apnea.  In a March 2006 lay 
statement, the veteran's wife indicated that over the last 20 
years, the veteran's snoring had increased and she had 
noticed that he frequently stopped breathing.  Recent Federal 
Circuit Court decisions have found that lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  In the instant case, the 
veteran's spouse is competent to state that the veteran 
snored and stopped breathing at times during their marriage 
while he was in service.  Thus, given the wife's statements 
and the diagnosis of sleep apnea being given just a couple 
years after service, the Board finds that a VA examination is 
required to determine whether the veteran's sleep apnea 
manifested in service in order to meet the requirements of 
38 C.F.R. § 3.159(c)(4).  See McLendon. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent and etiology 
of his glaucoma.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  
After examining the veteran and reviewing 
the claims file, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that glaucoma 
manifested in service.  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent and etiology 
of his sleep apnea.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination.  After examining the veteran 
and reviewing the claims file, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that sleep apnea manifested in service.  

3.  Thereafter, the RO should review the 
expanded record, to specifically include 
all evidence received since the statement 
of the case, and determine if the 
benefits sought can be granted.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


